 

 

 

Case 1:20-mj-00339 Document 1 Filed on 04/18/20 in TXSD Page 1 of 3

AO 91 (Rev. LI/11) Criminal Complaint E FILO NY.
UNITED STATES DISTRICT COURT United States District Court

for the Southern District of Texas
+ ted aad ee
Southern District of Texas FELD

APR 1 8 2020

United States of America )
)
v. CaseNo. B-20-MJ-339 — pavid J. Bradiey, Clerk of Court
Edgardo SERRANO )
Defendant(s) )
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 17, 2020 in the county of Hidalgo in the Southern District of Texas, the defendant(s) violated:

Code Section Offense Description
Title.21, United States Code, Section 846, Title 18, USC Conspiracy to possess with intent to distribute 75 kilograms of
1956 cocaine, a Schedule I] controlled substance ; conducted or attempted

to conduct a financial transaction, knowing the property involved in
the financial transaction represents the proceeds of some unlawful
activity, knowing the transaction was designed to conceal the nature,
of the proceeds. ,

This criminal complaint is based on these facts:

SEE ATTACHMENT

Continued on the attached sheet.

 

 

Complainant's Signature

Zackary Rhinehart Special Agent
Printed name and title

Submitted by reliable electronic means, sworn to and signature attested
as per Fed. Rules Cr. Proc. 4.1

April 18, 2020

Date

  
  

 

 

‘s®ignature

Brownsville, Texas Ignacio Torteya U.S. Magistrate Judge
City and State Priftect name and title
 

 

Case 1:20-mj-00339 ‘Document 1. Filed on 04/18/20 in-TXSD Unie stale District Court
: Southern District of Texas

| FILED
B-20-MJ-339 - APR 1 8 2020

ATTACHMENT A

David J. Bradley, Clerk of Court

_ 1. On April 15, 2020, HSI Special Agents and Task. Force Officers (TFOs) seized 59
kilograms of cocaine in Hidalgo County Texas and encountered one subject (source of ~
information- SOI) pursuant to a probable cause traffic stop. During a mirandized
interview, the SOI stated the cocaine was part of a bigger load that was to be taken to a
“Cuban” truck driver who would bring bulk cash drug proceeds in the form of United
States currency to the Rio Grande Valley to purchase the cocaine. The SOI stated the -
cocaine was intended to be delivered Friday, April 17, 2020 to a location in Hidalgo
County, Texas. The SOI stated the tractor truck would be white or black and had a

compartment in the fuel tank on the passenger side of the truck and it would not have a
trailer. oe .

2. On April 16, 2020, under the direction and supervision of law enforcement, the SOI met
with multiple subjects in Hidalgo County, Texas and was given an additional 41.30
kilograms of cocaine to store until Friday for the “Cuban”.

3. In the evening of April 16, 2020, during a consensually monitored conversation, the SOI
was instructed via telephone to help load 75 of the kilograms of cocaine obtained on the
15" and 16" in the tractor truck of the Cuban. The SOI was told the exchange would
occur a Hidalgo, Texas. The SOI told agents he/she has used this location
on several occasions to help the Cuban load the cocaine into compartment and offload the
bulk cash drug proceeds.

4, The SOI also told agents the Cuban is present when the cocaine is delivered. The SOI
stated “the Cuban” offloads bulk cash from the fuel tank compartment and loads the
cocaine into the fuel tank compartment with the assistance of others. The SOI further
stated a small trailer or mobile home located on the edge of the carport was used to count
the currency that the Cuban delivered.

5. On April 17, 2020, during a consensually monitored conversation, the SOI was told by
another individual who was at the lot, that the Cuban was present. Approximately one
hour later, law enforcement officers arrived at Hidalgo, Texas and
executed a search warrant that had been obtained for the property and vehicle.

6. During the search, agents observed a tractor truck similar to the truck previously
described; a white tractor truck, with no trailer. It was parked besides the trailer described
by the SOI and inside the trailer, agents found a money counter and large bags of rubber

.. bands, consistent with items needed to count and organize large quantities of bulk cash.

7. Subjects on the location were identified and photographed. The SOI identified Edgardo
SERRANO from a photograph as “the Cuban” that the SOI has helped with loading
cocaine into the tractor and the same Cuban the SOI helped to off-load bulk cash drug
proceeds. The SOI further stated SERRANO was the intended recipient for the kilograms
that law enforcement seized in paragraphs | and 2. ‘The SOI told law enforcement he has

delivered to Edgardo SERRANO cocaine in amounts of more than 5 kilograms on more

 
 

 

Case 1:20-mJ-00339 Document 1 Filed on 04/18/20 in IXSD_ Page 3 of s -

than one occasion in Hidalgo, County, Texas at the instructions of others, and the same
individuals instructed the SOI to deliver the cocaine he picked up on April 15 and 16,
2020 to Edgardo SERRANO. SERRANO was at the place by the tractor relayed to the
SOI for the intended delivery of cocaine. The SOI also confirmed that in the prior
deliveries of cocaine to SERRANO, SERRANO knew where the U.S. Currency was
concealed and transferred to the SOI and others the bulk cash drug proceeds when the
SOI delivered the cocaine. SOI further confirmed the bulk cash drug proceeds were
always concealed in the gas tank when offloaded in the SOIs presence at the time of the
exchange of the bulk cash for the cocaine. The SOI had done this on more than one
occasion in the past in Hidalgo County with SERRANO and that the SOI knew that
SERRANO was coming from out of state to deliver the concealed bulk cash in exchange
for the cocaine and would be returning out of state to deliver the cocaine to others.
SERRANO was at the place, by the vehicle at the time given by those instructing the
SOI, with the money in the gas tank, corroborating the SOI’s information of
SERRANO’s knowledge of the cocaine delivery and bulk cash exchange.

. SERRANO was asked which vehicle was his and he stated he did not have any vehicles
on the location. SERRANO later stated the white truck was his and he was the owner.

. Agents utilized a currency K-9 on the truck which alerted for the odor of currency. A
closer search of the tractor truck revealed a hidden compartment in the truck’s passenger
side fuera yuse8S described by the SOI. Inside the compartment, agents found forty-
four bundles of US currency. There were numbers indicating amounts on each bundle.
According to the markings already on the bundles, it is estimated the currency is
approximately 1.7 million US dollars. (AGENT NOTE: The official count is pending)

10, SERRANO was placed under arrest and transported to the HSI Office for processing. At
the office, SERRANO was advised of his rights and he requested an attorney.

11. Federal prosecution was accepted for SERRANO for Violation of 18 USC 1956-Money
Laundering (a) (1) (B) (i) and 21 USC 846-Conspiracy to possess a schedule II-controlled

substance, more than five kilograms.
gel Hl

Za&kary Rhinehart, Special Apent
Homeland Security Investigations

Submitted by reliable electronic means, sworn to and signature attested
as per Fed. Rules Cr. Proc. 4.1 6

   

Date: April 18, 2020

 

Ignacio Toxttyaf I .
United States Ylagistrate Judge
Southern Distgict of Texas

 
